Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-21-2005

Hattman v. Commissioner IRS
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1376




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Hattman v. Commissioner IRS" (2005). 2005 Decisions. Paper 512.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/512


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                   NO. 05-1376
                      ____________________________________

                                 ROGER HATTMAN,
                                             Appellant

                                           v.

                    COMMISSIONER OF INTERNAL REVENUE
                      ____________________________________

                     On Appeal From the United States Tax Court
                             (Tax Court No. 04-15852)
                     Tax Court Judge: Honorable Diane L. Kroupa
                    _______________________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  August 22, 2005

              Before: ALITO, SMITH AND COWEN, CIRCUIT JUDGES

                               (Filed September 21, 2005)

                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      Following the decision of the United States Tax Court sustaining the Internal

Revenue Service’s (“IRS”) determination of a tax deficiency, appellant Roger Hattman

filed a “Petition for Writs of Mandamus, Prohibition and Error to the Tax Court.” For the

reasons that follow we will affirm the Tax Court’s decision and deny Hattman the
requested petitions.

       Having failed to receive a U.S. Individual Income Tax Return from Hattman for

the tax year ending December 2002, the IRS computed appellant’s 2002 federal taxes for

him. Along with the computation report, a Notice of Deficiency was sent to Hattman on

May 28, 2004, informing him of his tax deficiency for 2002, and other penalties and

additions which had been imposed under Sections 6651(a)(1)-(2) and 6654(a) of the

Internal Revenue Code. Hattman timely petitioned for a redetermination of the amount of

tax owed. Rather than petitioning for a reduction, however, Hattman asked the Tax Court

to order the Notice of Deficiency void. Hattman asserted that he lives and works on

private property that is in no way connected with the state or federal government; thus, he

set forth the contention that he is “not subject” to any law or the Internal Revenue Code.

       The Commissioner of the IRS responded with a motion to dismiss the petition for

failure to state a claim. The Commissioner argued that Hattman’s petition set forth no

factual or justiciable claims of error in the determination of the deficiency or liability as

required by Tax Court Rule 34(b). The Tax Court afforded Hattman the opportunity to

file an amended petition, and ordered a hearing to be held on the Commissioner’s motion.

Upon consideration of appellant’s amended pleading, the Tax Court entered a decision in

favor of the IRS on its motion to dismiss, as supplemented, concluding that there was a

deficiency in income taxes due from taxpayer for 2002 in the amount of $11,014.00, and

additions to tax under I.R.C. §§ 6651(a)(1) and 6654(a) in the respective amounts of



                                               2
$3,138.99 and $368.05. Hattman timely filed this pro se appeal.

         We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1). We review the Tax

Court’s factual findings for clear error, and exercise plenary review of its conclusions of

law. PNC Bancorp v. Commissioner of Internal Revenue, 212 F.3d 822, 827 (3d Cir.

2000).

         Initially, we note that, despite his assertion that the Tax Court issued “clearly

erroneous rulings of law,” see Aplt’s Informal Brief at 6, ¶ 16, appellant contends that he

“is not appealing his dismissal from Tax Court, but instead is petitioning for writs.” See

Aplt’s Reply Brief at 2, ¶ 3. Hattman specifies that the writs he seeks include: 1) a writ of

error to the Tax Court; 2) a writ of mandamus ordering the clerk to file a default against

the Commissioner; and 3) a writ of mandamus to the Commissioner to honor appellant’s

letter of “nonliability.” Hattman refers to himself as the “Superior Sovereign,” and

basically contends that the IRS has no authority to impose a tax upon him and has

“defaulted” on this issue. He summarizes this position in his Reply Brief with the

following statement:

         Petitioner has stated facts that have never been refuted, namely that he is the
         Creator of Government, that he lives and works on private property in no
         way connected with the Federal Government, is not engaged in any
         priveleged [sic] occupation, is not not [sic] an officer, employee, or elected
         official of any government, not a mariner, Indian, nor has a trade or
         business connected to the United States, hereafter US, government.

Reply Brief at 3, ¶ 9.

         It is readily apparent that Hattman’s appeal and “petitions” in this Court, as well as

                                                3
his petition for redetermination filed in the Tax Court, are nothing other than the thinly

veiled arguments of a tax protester. These types of tax protester arguments have been

rejected as patently frivolous, and require no additional analysis here. See, e.g., Sauers v.

Commissioner Internal Revenue, 771 F.2d 64, 66 and 69 n.6 (3d Cir. 1985). Moreover, to

the extent that Hattman’s filings in this Court were intended as writs of mandamus and

error, they are denied as he has failed to demonstrate a clear and indisputable right to

issuance of such writs. Kerr v. United States District Court, 426 U.S. 394, 403 (1976);

DeMasi v. Weiss, 669 F.2d 114, 117 (3d Cir. 1982). Hattman’s Motion for an Order to

Show Cause is likewise denied.

       For these reasons, and because there is no merit to Hattman’s remaining

contentions, we will affirm the order of the Tax Court.




                                              4